Exhibit 10.2

Form of Non-Employee Director Annual Vesting RSU Grant

REPUBLIC SERVICES, INC.

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of the [    ]
day of January, [        ], between Republic Services, Inc., a Delaware
corporation (“the Company”) and [            ] (the “Director”), is made
pursuant and subject to the provisions of the Company’s Amended and Restated
2007 Stock Incentive Plan, and any future amendments thereto (the “Plan”). The
Plan, as it may be amended from time to time, is incorporated herein by
reference.

1. Definitions. All capitalized terms used herein but not expressly defined
shall have the meaning ascribed to them in the Plan, a copy of which has been
provided to the Director and is incorporated herein by reference. All references
to the Company herein shall also be deemed to include references to any and all
entities directly or indirectly controlled by the Company and which are
consolidated with the Company for financial accounting purposes.

2. Award of Restricted Stock Units. Subject to the terms and conditions of the
Plan and to the terms and conditions herein set forth in this Agreement, the
Company on this date awards to the Director [            ]([            ])
Restricted Stock Units (referred to as the “Restricted Stock Units”). The
Restricted Stock Units granted pursuant to this Agreement are being granted in
lieu of cash compensation.

3. Vesting. The Director’s rights with respect to the Restricted Stock Units
granted pursuant to this Agreement shall be fully and immediately vested and
nonforfeitable as of the effective date of this Agreement.

4. Terms and Conditions. This award of Restricted Stock Units is subject to the
following terms and conditions:

(a) Payment for Restricted Stock Units.

(i) Except as otherwise provided in paragraph (ii) of this Section 4(a),
Section 4(d) or Section 14 hereof, on the earlier of (i) the last day of the
month in which the three (3) year anniversary of the date of this Agreement
occurs, or (ii) the date on which the Director incurs a separation from service
(the “Separation from Service”), within the meaning of Section 409A of the Code
and applicable Treasury Regulations (such earlier date shall be referred to as
the “Settlement Date”), the Director shall receive one share of Common Stock for
each Restricted Stock Unit awarded hereunder, free and clear of the restrictions
set forth in this Agreement, except for any restrictions necessary to comply
with federal and state securities laws. Certificates (or other indicia of
ownership) representing such shares shall be delivered to the Director as
promptly as practical (but in no event more than 30 days) following the
Settlement Date.

 

1



--------------------------------------------------------------------------------

Form of Non-Employee Director Annual Vesting RSU Grant

 

(ii) The Recipient may elect to defer the Restricted Stock Units pursuant to the
Republic Services, Inc. Deferred Compensation Plan (the “Deferred Compensation
Plan”), and if the Recipient properly and timely does so, the Restricted Stock
Units shall be automatically converted into a corresponding number of units
under the Republic Services Stock Unit Fund (the “Units”), and shall be credited
to the Participant’s Account Balance (as defined in the Deferred Compensation
Plan) in accordance with Section 3.9(c) of the Deferred Compensation Plan as may
be amended from time to time. The Units shall be payable in actual shares of
Common Stock or cash at the times provided for under the Deferred Compensation
Plan as may be amended from time to time.

(b) Hypothetical Nature of Restricted Stock Units. The Restricted Stock Units
awarded herein do not represent an equity security of the Company and do not
carry any voting or dividend rights, except the right to receive Dividend
Equivalents in accordance with Section 4(c) hereof.

(c) Dividend Equivalents. Director shall receive Dividend Equivalents in the
form of additional Restricted Stock Units or fractional Restricted Stock Units
each time a dividend or other distribution is paid on the Company’s Common
Stock. The number of Restricted Stock Units awarded for a cash dividend or
non-cash dividend other than a stock dividend shall be determined by
(i) multiplying the number of Restricted Stock Units held by the Director
pursuant to this Agreement as of the dividend payment date by the amount of the
dividend per share of Common Stock and (ii) dividing the product so determined
by the Fair Market Value of the Common Stock on the dividend payment date. The
number of Restricted Stock Units awarded for a stock dividend shall be
determined by multiplying the number of Restricted Stock Units held by the
Director pursuant to this Agreement as of the dividend payment date by the
number of additional shares of Common Stock actually paid as a dividend per
share of Common Stock. Any additional Restricted Stock Units awarded pursuant to
this Section 4(c) shall be awarded effective the day following the date the
dividend was paid, and shall have the same status, and shall be subject to the
same terms and conditions (including without limitation the vesting and
forfeiture provisions), under this Agreement as the Restricted Stock Units to
which they relate, and shall be distributed on the same payment date referred to
in Section 4(a) herein as the Restricted Stock Units to which they relate. In no
event shall the Director be entitled to receive any Dividend Equivalent with
respect to any dividend or other distribution for which the dividend payment
date is after the Director’s Separation from Service.

(d) Unforeseeable Financial Emergency. If the Director experiences an
Unforeseeable Financial Emergency, the Director may petition the Committee to
receive the payment of shares of Common Stock for all or part of his vested
Restricted Stock Units prior to the Settlement Date. If the Committee, in its
sole discretion, grants the Director’s petition, then the Director shall only
receive shares of Common Stock as necessary to satisfy the

 

2



--------------------------------------------------------------------------------

Form of Non-Employee Director Annual Vesting RSU Grant

 

Unforeseeable Financial Emergency to the extent deemed necessary by the
Committee (excluding the Director, if the Director is a member of the
Committee). “Unforeseeable Financial Emergency” shall mean a severe financial
hardship to the Director resulting from (i) an illness or accident of the
Director, the Director’s spouse, or the Director’s dependent (as defined in
Section 152 of the Code, without regard to Section 152(b)(1), (b)(2), or
(d)(1)(B) of the Code), (ii) a loss of the Director’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance), or (iii) similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Director,
all as determined in the sole discretion of the Committee.

(e) Tax Withholding. The Director shall pay to the Company, or make arrangements
satisfactory to the Committee for payment of, any federal, state or local taxes
of any kind required by law to be withheld with respect to the grant of
Restricted Stock Units (including without limitation the vesting thereof) and
any Dividend Equivalents or other distributions made by the Company to the
Director with respect to the Restricted Stock Units as and when the Company
determines those amounts to be due, and the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to Director any federal, state, or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock Units or any
Dividend Equivalents or other distributions made by the Company to the Director
with respect to any Restricted Stock Units.

(f) No Right to Renomination. Nothing in this Agreement shall confer upon the
Director any right to be renominated by the Board as a director of the Company.

(g) Transferability of Award.

(i) Restrictions on Transfer. No Restricted Stock Units shall be transferable or
assignable by the Director, other than by will or the laws of descent and
distribution or pursuant to a domestic relations order within the meaning of
Section 414(p)(1)(B) of the Code.

(ii) Notice. No transfer permitted under Section 4(g)(i) of any Restricted Stock
Units shall be effective to bind the Company unless the Committee shall have
been furnished with (1) the Notice of Restricted Stock Unit Transfer attached
hereto as Exhibit A executed and dated by the Director (or the executor or
personal representative of the deceased Director’s estate) and with a copy of
the will, assignment or transfer document and/or such evidence as the Committee
may deem necessary to establish the validity of the transfer, and (2) the
Statement of Acknowledgement attached hereto as Exhibit B executed and dated by
the transferee which states that the transferee will comply with all the terms
and conditions of the Plan and the Agreement relating to the Restricted Stock
Units that are or would have been applicable to the Director.

 

3



--------------------------------------------------------------------------------

Form of Non-Employee Director Annual Vesting RSU Grant

 

5. Change of Control or Capital Structure.

(a) Change in Capital Structure. Subject to any required action by the
shareholders of the Company, the number of Restricted Stock Units covered by
this award shall be proportionately adjusted and the terms of the restrictions
on such Restricted Stock Units shall be adjusted as the Committee shall
determine to be equitably required for any increase or decrease in the number of
issued and outstanding shares of Common Stock of the Company resulting from any
stock dividend (but only on the Common Stock), stock split, subdivision,
combination, reclassification, recapitalization or general issuance to the
holders of Common Stock of rights to purchase Common Stock at substantially
below fair market value or any change in the number of such shares outstanding
effected without receipt of cash or property or labor or services by the Company
or for any spin-off, spin-out, split-up, split-off or other distribution of
assets to shareholders.

(b) Change in Control. In the event of a Change of Control, the provisions of
Section 14 of the Plan shall apply to this Restricted Stock Unit Award.

(c) Other Adjustments. The award of Restricted Stock Units pursuant to the Plan
shall not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge or to consolidate or to dissolve, liquidate or
sell, or transfer all or any part of its business or assets.

6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws. The parties agree that any action, suit or
proceeding arising out of or related to this Agreement or the relationship of
the Director and the Company, shall be instituted only in the state or federal
courts located in Maricopa County in the State of Arizona, and each party waives
any objection which such party may now or hereafter have to such venue or
jurisdictional court in any action, suit, or proceeding. Any and all services of
process and any other notice in any such action, suit or proceeding shall be
effective against any party if given by mail (registered or certified where
possible, return receipt requested), postage prepaid, mailed to such party at
the address set forth herein.

7. Severability. The invalidity or enforceability of any one or more provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

4



--------------------------------------------------------------------------------

Form of Non-Employee Director Annual Vesting RSU Grant

 

8. Notices. All notices or other communications with respect to the Restricted
Stock Units shall be deemed given and delivered in person or by facsimile
transmission, telefaxed, or mailed by registered or certified mail (return
receipt requested, postage prepaid) to the Company’s Stock Option Administrator
at the following address (or such other address, as shall be specified by like
notice of a change of address) and shall be effective upon receipt:

Stock Option Administrator

Republic Services, Inc.

18500 N. Allied Way

Phoenix, AZ 85054

9. Waiver. The failure of any party at any time to require strict performance of
any condition, promise, agreement or understanding set forth herein shall not be
construed as a waiver or relinquishment of the right to require strict
performance of the same condition, promise, agreement or understanding at a
subsequent time.

10. Interpretation/Provisions of Plan Control. In the event of any conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall govern. The Director hereby accepts as final,
conclusive and binding, any decisions by the Committee with respect to the
interpretation or administration of the Plan and this Agreement.

11. Director Bound by Plan. The Director hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms, conditions and provisions
thereof.

12. Binding Effect. Subject to the limitations stated herein and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the successors
and assigns of the Company and the Director’s heirs, legatees, distributees and
personal representatives.

13. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The facsimile or email
transmission of a signed signature page, by any party to the other(s), shall
constitute valid execution and acceptance of this Agreement by the
signing/transmitting party.

14. Section 409A.

(a) General. It is the intention of both the Company and the Director that the
benefits and rights to which the Director could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.
If the Director or the Company believes, at any time, that any such benefit or
right that is subject to Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Section 409A (with
the most limited possible economic effect on the Director and on the Company).

 

5



--------------------------------------------------------------------------------

Form of Non-Employee Director Annual Vesting RSU Grant

 

(b) No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company does not make any representation to the Director that the
Restricted Stock Units awarded pursuant to this Agreement are exempt from, or
satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Director or any
Beneficiary for any tax, additional tax, interest or penalties that the Director
or any Beneficiary may incur in the event that any provision of this Agreement,
or any amendment or modification thereof or any other action taken with respect
thereto is deemed to violate any of the requirements of Section 409A.

(c) Separation from Service. If and to the extent permitted by Treasury
Regulations Section 1.409A-1(h)(5) or other applicable law, if the Director
provides services both as an employee of the Company and as a member of the
Board, the services provided as an employee shall not be taken into account in
determining whether the Director has incurred a Separation from Service for
purposes of Section 4(a) hereof.

(d) Six Month Delay for Specified Employees.

(i) If the Director is a “specified employee”, then no payment or benefit that
is payable on account of the Director’s Separation from Service, shall be made
before the date that is six months after the Director’s Separation from Service
(or, if earlier, the date of the Director’s death) if and to the extent that
such payment or benefit constitutes deferred compensation (or may be
nonqualified deferred compensation) under Section 409A and such deferral is
required to comply with the requirements of Section 409A. Any payment or benefit
delayed by reason of the prior sentence shall be paid out or provided in a
single lump sum at the end of such required delay period in order to catch up to
the original payment schedule.

(ii) For purposes of this provision, the Director shall be considered to be a
“specified employee” if, at the time of his or her Separation from Service, the
Director is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

(e) No Acceleration of Payments. Neither the Company nor the Director,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

 

6



--------------------------------------------------------------------------------

Form of Non-Employee Director Annual Vesting RSU Grant

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized Secretary or Assistant Secretary, and the Director has affixed
his or her signature hereto.

 

REPUBLIC SERVICES, INC.

 

By:

Secretary or Assistant Secretary of the Company

 

DIRECTOR

    [                     ]

 

7



--------------------------------------------------------------------------------

Form of Non-Employee Director Annual Vesting RSU Grant

 

EXHIBIT A

NOTICE OF RESTRICTED STOCK UNIT TRANSFER

Republic Services, Inc., a Delaware corporation (the “Company”) and the
undersigned person (the “Director”) entered into a Non-Employee Director
Restricted Stock Unit Agreement (the “Agreement”), effective
                                         and made pursuant and subject to the
provisions of the Company’s Amended and Restated 2007 Stock Incentive Plan, as
it may be amended from time to time (the “Plan”).

Pursuant to Section 17(g) of the Plan and Section 4(g) of the Agreement, the
Director (or the Director’s estate) transferred for no value Restricted Stock
Units granted under the Agreement, as stated below, to the person or entity
described below (the “Transferee”).

 

Number of Restricted Stock Units transferred:
                                         
                                                         Date of transfer:
                                         
                                         
                                                               

The Transferee is a permitted transferee under Section 17(g) of the Plan and
Section 4(g) of the Agreement for the following reason:

 

¨       Transfer by will or the laws of descent and distribution.

 

¨       Transfer pursuant to a domestic relations order.

 

 

 

 

 

The Director acknowledges that at the time the Award is settled, the Director
will be taxed at ordinary income rates on the fair market value of the cash or
stock when received in settlement of the transferred Restricted Stock Units.

This Notice is being furnished to the Company along with a copy of the will,
assignment or transfer document and/or such evidence as the Committee may deem
necessary to establish the validity of the transfer. An agreement signed by the
Transferee acknowledging that all rights and obligations with respect to the
transferred Restricted Stock Units shall be governed by the terms and conditions
set forth in the Agreement and Plan is also being furnished to the Company.

 

8



--------------------------------------------------------------------------------

Form of Non-Employee Director Annual Vesting RSU Grant

 

The aforementioned documents are being delivered to the Company in satisfaction
of the Director’s obligations under Section 4(g)(ii) of the Agreement, to Stock
Option Administrator at the following address:

Stock Option Administrator

Republic Services, Inc.

18500 North Allied Way

Phœnix, Arizona 85054

 

DIRECTOR

 

Signature

 

Print or Type Name

 

Street Address

 

City, State, Zip

 

Telephone Number

 

Social Security Number

 

Date

 

9



--------------------------------------------------------------------------------

Form of Non-Employee Director Annual Vesting RSU Grant

 

EXHIBIT B

STATEMENT OF ACKNOWLEDGEMENT

On [                ], [                         ] (the “Transferor”) entered
into a Non-Employee Director Restricted Stock Unit Agreement (the “Agreement”)
with Republic Services, Inc. (the “Company”), pursuant and subject to the
provisions of the Company’s Amended and Restated 2007 Stock Incentive Plan, as
it may be amended from time to time (the “Plan”). Pursuant to 17(g) of the Plan
and Section 4(g) of the Agreement, on [                ] the Transferor (or the
Transferor’s estate) transferred for no value [                ] Restricted
Stock Units granted under the Agreement to [                 ] (the
“Transferee”).

The Transferee hereby acknowledges and agrees that the Transferee is a permitted
transferee under 17(g) of the Plan and Section 4(g) of the Agreement. The
Transferee further acknowledges and agrees that the Transferee’s rights and
obligations with respect to the transferred Restricted Stock Units shall be
governed by the terms and conditions set forth in the Agreement and the Plan, as
they are or would have been applicable to the Transferor, and that the
Transferee will comply with such terms and conditions, including, without
limitation, those provisions relating to the dates on which the Restricted Stock
Units will vest, and those relating to the forfeiture and repayment of benefits
in the event that the Transferor engages in any Detrimental Activity, as defined
in the Plan.

 

TRANSFEREE

 

Signature

 

Print or Type Name

 

Street Address

 

City, State, Zip

 

Telephone Number

 

Tax Identifying Number Date: [                    ]

 

10